COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


EDUARDO SALAS RAEL,                              §
                                                                    No. 08-15-00063-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
V.                                                              Criminal District Court No. 3
                                                 §
THE STATE OF TEXAS,                                               of Tarrant County, Texas
                                                 §
                               Appellee.                              (TC# 1361158D)
                                                 §

                                            OPINION

       Eduardo Salas Rael appeals an order denying his pretrial motion to suppress. Appellant

waived his right to a jury trial and entered a negotiated plea of guilty to possession of more than

four but less than 200 grams of cocaine. The trial court deferred adjudicating guilt, and placed

Appellant on deferred adjudication community supervision for seven years. We affirm.

                                    FACTUAL SUMMARY

       Officer Mason Lawrence with the Fort Worth Police Department received information

from an informant named “Jason” that someone named Eduardo Sandoval was leaving an Italian

restaurant and would be selling drugs “at different locations up and down” Camp Bowie

Boulevard. Lawrence was on patrol in the area and he observed a small gray Acura travelling

eastbound on Camp Bowie Boulevard. The driver of the Acura, subsequently identified as

Appellant, turned into the parking lot of a business without using a turn signal. Lawrence
initiated a traffic stop and approached the vehicle. After asking Appellant for his identification

and insurance information, Lawrence asked Appellant for consent to search the vehicle, and

Appellant gave verbal consent. Before asking Appellant to exit the vehicle, Lawrence called for

a canine unit come to the scene to perform an open-air sniff of the car’s exterior. He explained

that he asked for a canine unit because he was concerned Appellant might withdraw his consent.

The canine unit arrived in approximately five minutes. The dog alerted “hard” to the presence of

narcotics in the area of the driver’s seat. Lawrence and the canine officer searched the car and

found a small baggie of cocaine in the car’s center console. Lawrence placed Appellant under

arrest. Additional cocaine was found on Appellant’s person after he arrived at the jail.

       At the suppression hearing, the State introduced a video recording captured by the “dash

cam” in Lawrence’s patrol car. The dash cam should have automatically begun recording when

Lawrence turned on the emergency lights, but the automatic mechanism malfunctioned.

Lawrence turned on the camera manually when he realized it had not automatically activated.

Consequently, the recording does not show the traffic violation or the initial part of the stop, and

it begins at the point when the canine unit arrived and Appellant exited his vehicle.

       At the conclusion of the hearing, Appellant argued that the officer was not credible and

the traffic stop was a pretext to conduct a search based on the tip the officer received earlier. The

trial court denied the motion to suppress.

                                      FINDINGS OF FACT

       We begin by addressing Appellant’s second issue. Appellant contends that the trial court

erred by failing to make written findings of fact. The record does not reflect that Appellant


                                                -2-
asked the trial court to issue written findings. In State v. Cullen, the Court of Criminal Appeals

held that a trial court is required to make written findings on a suppression ruling at the request

of the losing party. State v. Cullen, 195 S.W.3d 696, 699 (Tex.Crim.App. 2006). Absent a

request, the trial court does not have a duty to make these findings. Anderson v. State, 414
S.W.3d 251, 257 (Tex.App.--Houston [1st Dist.] 2013, no pet.)(holding that trial court was not

obligated to file findings of fact and conclusions of law without a request). Issue Two is

overruled.

                                   MOTION TO SUPPRESS

       In Issue One, Appellant challenges the trial court’s order denying his motion to suppress

evidence. The State responds that the officer had reasonable suspicion to stop the vehicle, and he

had both consent and reasonable suspicion to search based on the canine alert.

                                       Standard of Review

       Determinations of reasonable suspicion and probable cause are generally reviewed de

novo on appeal. Ornelas v. U.S., 517 U.S. 690, 699, 116 S. Ct. 1657, 1663, 134 L. Ed. 2d 911

(1996); Kothe v. State, 152 S.W.3d 54, 62 (Tex.Crim.App. 2004). These issues typically arise in

fact specific situations. Consequently, we review a trial court’s ruling on a motion to suppress

using the bifurcated standard of review articulated in Guzman v. State, 955 S.W.2d 85

(Tex.Crim.App. 1997). See Carmouche v. State, 10 S.W.3d 323, 327 (Tex.Crim.App. 2000);

Krug v. State, 86 S.W.3d 764, 765 (Tex.App.--El Paso 2002, pet. ref’d).

       Under this standard, the trial judge is the sole trier of fact regarding the credibility and

weight to be given to a witness’s testimony, and we do not engage in our own factual review of


                                               -3-
the trial court’s decision. See State v. Ross, 32 S.W.3d 853, 855 (Tex.Crim.App. 2000). We are

required to give almost total deference to the trial court’s determination of historical fact and

application of law to fact questions that turn on an evaluation of credibility and demeanor.

Montanez v. State, 195 S.W.3d 101, 106 (Tex.Crim.App. 2006), citing Guzman, 955 S.W.2d at

89. The trial court’s rulings on mixed questions of law and fact that do not turn on the credibility

and demeanor of witnesses are reviewed de novo. Id. Questions of legal principles and the

application of established facts to the law are also reviewed de novo. Kothe v. State, 152 S.W.3d
54, 62-63 (Tex.Crim.App. 2004).

       In this case, the trial court did not issue written findings of fact. Accordingly, we will

presume factual findings that would support the trial court’s ruling if the record could support the

implied findings. Ford v. State, 158 S.W.3d 488, 493 (Tex.Crim.App. 2005); Carmouche, 10
S.W.3d at 327-28.

                                    Reasonableness of the Stop

       Appellant argues, as he did at the suppression hearing, that the traffic stop was invalid

because it was a pretext to stop and search Appellant and his vehicle. He further contends that

even if the stop is valid, the officer could not remove him from his vehicle and search the car.

       When a police officer stops a defendant without a warrant and without the defendant’s

consent, the State has the burden at a suppression hearing of proving reasonableness of the stop.

Ford v. State, 158 S.W.3d 488, 492 (Tex.Crim.App. 2005). A police officer can stop and briefly

detain a person for investigative purposes if the officer has a reasonable suspicion supported by

articulable facts that criminal activity may be afoot, even if the officer lacks evidence rising to


                                               -4-
the level of “probable cause.” See Terry v. Ohio, 392 U.S. 1, 29, 88 S. Ct. 1868, 1884, 20
L. Ed. 2d 889 (1968).

       An officer may lawfully stop and detain a person for a traffic violation that the officer

witnesses.   See Garcia v. State, 827 S.W.2d 937, 944 (Tex.Crim.App. 1992); TEX.CODE

CRIM.PROC.ANN. art. 14.01(b)(West 2015)(“A peace officer may arrest an offender without a

warrant for any offense committed in his presence or within his view.”); TEX.TRANSP.CODE

ANN. § 543.001 (West 2011)(“Any peace officer may arrest without warrant a person found

committing a violation of this subtitle.”). The decision to stop an automobile is reasonable when

an officer has reasonable suspicion to believe that a traffic violation has occurred. Jaganathan v.

State, 479 S.W.3d 244, 247 (Tex.Crim.App. 2015); Guerra v. State, 432 S.W.3d 905, 911

(Tex.Crim.App. 2014). The fact that the officer may have had another subjective motive for

seizing a driver does not invalidate an objectively reasonable seizure. State v. Gray, 158 S.W.3d
465, 469-70 (Tex.Crim.App. 2005), citing Whren v. United States, 517 U.S. 806, 116 S. Ct. 1769,

135 L. Ed. 2d 89 (1996); Crittenden v. State, 899 S.W.2d 668, 674 (Tex.Crim.App. 1995).

       The officer testified that he believed Appellant violated a traffic law by failing to signal

his intent to turn from the street into the parking lot.         Section 545.104 of the Texas

Transportation Code states in relevant part:

       (b) An operator intending to turn a vehicle right or left shall signal continuously
       for not less than the last 100 feet of movement of the vehicle before the turn.

TEX.TRANSP. CODE ANN. § 545.104(b)(West 2011). By denying the motion to suppress, the trial

court impliedly found Officer Lawrence’s testimony credible, and we are required to defer to this

finding. Based on the evidence admitted at the suppression hearing, the officer had reasonable

                                               -5-
suspicion to believe Appellant committed a traffic offense. Consequently, the traffic stop was

valid under the Fourth Amendment.

         The officer engaged in routine questioning of Appellant and he asked Appellant for

consent to search the vehicle. According to Lawrence, Appellant consented to the search.

Consent to search is one of the well-established exceptions to the constitutional requirements of

both probable cause and a warrant. Maxwell v. State, 73 S.W.3d 278, 281 (Tex.Crim.App.

2002). When consent is given, a continued detention and search of a vehicle are reasonable even

without circumstances showing reasonable suspicion of any further criminal activity. James v.

State, 102 S.W.3d 162, 173 (Tex.App.--Fort Worth 2003, pet. ref’d), citing Ohio v. Robinette,

519 U.S. 33, 39-40, 117 S. Ct. 417, 420-21, 136 L. Ed. 2d 347 (1996). The trial court did not err

by denying the motion to suppress. We overrule Issue One and affirm the judgment of the trial

court.



October 5, 2016
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              -6-